As filed with the Securities and Exchange Commission on May 11, 2012 Registration No.333-177499 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PAVANA POWER CORPORATION (Exact name of registrant as specified in its charter) Nevada 27-1236803 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code number) (I.R.S. Employer Identification No.) 2000 Webber Street, #3113 Sarasota, FL 34238 (416)918-6987 (Address and telephone number of principal executive offices) Gregory Sheller 2000 Webber Street, #3113 Sarasota, FL 34238 Office: 941-954-5454 Fax: 941-308-3974 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany þ Calculation of Registration Fee Title of Each Class ofSecurities to beRegistered (1) Amount to be Registered Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate OfferingPrice (2) Amountof RegistrationFee(3) Common stock $0.001 par value $ $ $ This Registration Statement relates to 99,765,228 shares of Common Stock, par value $0.001 per share, of Pavana Power Corporation (the “Registrant”) which will be distributed pursuant to a Distribution transaction to the holders of common stock of First National Power Corporation (“FNEC”) and shall result in an aggregate initial offering price in an amount not to exceed $11,971,827. Estimated solely for the purpose of determining the registration fee pursuant to Rule457(o) under the Securities Act of 1933, based on the proposed maximum aggregate offering price of the Common Stock being distributed pursuant to the Distribution transaction described above. Calculated by multiplying 0.0001161 by the proposed maximum aggregate offering price. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. EXPLANATORY NOTE This Registration Statement has been prepared on a prospective basis on the assumption that, among other things, the Distribution of the Registrant from First National Power Corporation (as described in the Prospectus which is a part of this Registration Statement) and the related transactions and approvals contemplated to occur prior to or contemporaneously with the Distribution will be consummated as contemplated by the Prospectus. There can be no assurance, however, that any or all of such transactions will occur or will occur as so contemplated. Any significant modifications to or variations in the transactions contemplated will be reflected in an amendment or supplement to this Registration Statement. PART I—INFORMATION REQUIRED IN PROSPECTUS The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MAY 11, 2012 Pavana Power Corporation 99,765,228 Shares Common Stock This Prospectus is being furnished to you as a shareholder of First National Energy Corporation (“First National”) in connection with the planned distribution (the “Distribution”) by First National to its shareholders of all the shares of Common Stock, par value $0.001 per share (the “Pavana Common Stock”), of Pavana Power Corporation (“Pavana”) held by First National immediately prior to the Distribution. Immediately prior to the time of the Distribution, First National will hold 99.9% of all of Pavana’s outstanding shares of Common Stock which at the time of the Distribution will represent approximately 99.9% of the general voting power of Pavana’s outstanding capital stock. At the time of the Distribution, First National will distribute all of the outstanding shares of Pavana Common Stock on a pro rata basis to holders of First National common stock. Every one (1) share of First National common stock outstanding as of the close of business on , 2012, the record date for the Distribution (the “record date”), will entitle the holder thereof to receive one (1) share of Pavana Common Stock. The Distribution will be made by Select Fidelity Transfer Services Ltd, the transfer agent for both Pavana and First National, which will issue and distribute physical certificates to First National stockholders as of the record date, evidencing the shares of Pavana Common Stock to be distributed on the distribution date.It is not anticipated that any fractional shares of Pavana Common Stock will need to be distributed. We have been advised by special tax counsel that the Distribution will be tax-free to First National shareholders who are U.S. taxpayers for U.S.federal income tax purposes. The Distribution will be effective as of 11:59 p.m., Eastern Daylight Time on , 2012, which we refer to hereinafter as the “distribution date.” Immediately after the Distribution is completed, Pavana will be a publicly traded company independent from First National. From and after the Distribution, certificates representing First National common stock will continue to represent First National common stock, which at that point will include the remaining business of First National. No action will be required of you to receive shares of Pavana Common Stock, which means that: · No vote of First National shareholders is required in connection with the Distribution and we are not asking you for a proxy and you are requested not to send us a proxy; · you will not be required to pay for the shares of Pavana Common Stock that you receive in the Distribution; and · you do not need to surrender or exchange any of your First National shares in order to receive shares of Pavana Common Stock, or take any other action in connection with the Distribution. There is currently no trading market for our Pavana Common Stock, nor do we expect any “when issued” trading market (sales which are made conditionally because a security has been authorized, but not yet issued) for our Common Stock to develop prior to the date of the Distribution. We expect that “regular way” trading (settled through the regular settlement cycle) of our Common Stock will begin the first trading day after the completion of the Distribution.We expect that our Common Stock will be quoted on the OTC Bulletin Board, or the “Pink Sheets” or another over-the-counter (“OTC”) quotation medium under the symbol “”. The shares of our Common Stock will be sold at a stated fixed price for the duration of the offering. In determining the stated offering price of the shares of our Common Stock, we considered the most likely estimate of the market value of our business. The Company cannot apply to be quoted on the OTC Bulletin Board or any other quotation medium, but will require a market maker to make application for quotation in the Company’s behalf. All references to “Pavana,” “we,” “our,” “us,” and similar terms in this prospectus refer to Pavana Power Corporation. All references to “First National” in this prospectus refer to First National Energy Corporation. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus. Neither Pavana nor First National will receive any consideration for the shares of Pavana Common Stock that are being distributed pursuant to this prospectus. The registration fee that is set forth in the registration statement of which this prospectus is a part was calculated based on an estimate and does not reflect any assessment of the market value of our common stock. In reviewing this prospectus, you should carefully consider the matters described under “Risk Factors” beginning on page6 for a discussion of certain factors that should be considered by recipients of our Common Stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this Prospectus is May 11, 2012. Table of Contents Page Prospectus Summary 2 Questions about the Distribution 6 Risk Factors 6 Cautionary Statement Concerning Forward-Looking Statements 15 The Distribution 16 Dividend Policy 20 Capitalization 21 Summary Historical Financial Information 21 Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Business 31 Description of Property 34 Legal Proceedings 35 Management 35 Director and Executive Compensation 37 Arrangements with First National Energy Corporation 38 Certain Relationships and Related Transactions 38 Beneficial Ownership of Certain Beneficial Owners and Management 40 Description of Capital Stock 41 Shares Eligible for Future Sale 41 Use of Proceeds 42 Determination of Offering Price 42 Legal Matters 42 Experts 42 Where You Can Find More Information 43 Financial Statements F-1 Ex-3.1* Articles of Incorporation Ex 3.2* By-laws Ex 4.1* Technology License Agreement, dated March 22, 2010 Ex 4.2* Common Stock and Warrant Purchase Agreement, dated March 31, 2010 Ex 4.3* Novation Agreement, dated April 22, 2010 Ex 4.4* Separation Agreement, dated September 25, 2011 Ex 5.1Opinion re Legality Ex 8Opinion re Tax Matters Ex 23.1 Consent of Schwartz, Levitsky, Feldman LLP Ex 23.2 Consent of Bruce A. Rasmussen & Associates, LLC * Previously Filed 1 Dealer Prospectus Delivery Obligation Until, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. You should not assume that the information contained in this Prospectus is accurate as of any date other than the date set forth on the cover. Changes to the information contained in this Prospectus may occur after that date, and we undertake no obligation to update the information, except in the normal course of our public disclosure obligations and practices. PROSPECTUS SUMMARY The following is a summary of some of the information contained in this prospectus. In addition to this summary, we urge you to read the entire prospectus carefully, especially the risks relating to our business and common stock discussed under the heading “Risk Factors” and our financial statements. Industry statistics cited in this prospectus are drawn from independent sources considered reliable that are widely available to the general public. On March 24, 2010, our predecessor, Pavana Power Associates Inc., effected a stock split of our outstanding common stock, increasing the number of outstanding shares of common stock from 100 to 99,765,228. On March 31, 2010, our predecessor, Pavana Power Associates Inc., raised $100,000 of private capital by issuing 100,000 units at an offering price of $1.00 per unit, with each such unit consisting of one share of common stock and one warrant to purchase an additional share of common stock during the period from April 14, 2010 (the date of issuance of such warrants by our predecessor, Pavana Power Associates Inc.) to April 14, 2011; none of the warrants issued in such private offering have been exercised, and the time for doing so has expired.No registration rights were granted to the purchaser of the units in the March 31, 2010 private placement transaction conducted by our predecessor, and none of the shares of common stock sold and issued in the March 31, 2010 private placement transaction are included in this Prospectus. Unless otherwise indicated, all share data in this prospectus give retroactive effect to this March 24, 2010 stock split (increasing the number of issued and outstanding shares of common stock of our predecessor, Pavana Power Associates Inc., from 100 shares to 99,765,228 shares) and subsequent private sale on March 31, 2010 of 100,000 shares of common stock. On April 22, 2010, we became a wholly-owned subsidiary of First National when shareholders of our predecessor contributed all of their shares to First National and received shares of our Pavana common stock in return so that their beneficial interests remained unchanged. There are no outstanding stock purchase warrants of Pavana that could be exercised between the date of this prospectus, on the one hand, and the record date or the distribution date, on the other hand. 2 Pavana Power Corporation Our Business Pavana Power Corporation (the “Company”) is a Nevada corporation that was organized on April 21, 2010, by its parent company, First National Energy Corporation, a Nevada corporation, for the purpose of acquiring and continuing the business of its predecessor company, Pavana Power Associates Inc. (herein "Predecessor Company").The Predecessor Company, Pavana Power Associates Inc.: ● was organized under the laws of the State of Florida on November 3, 2009; ● acquired certain technology rights in the Republic of India under that certain Technology License Agreement, dated March 22, 2010, made by and between the Predecessor Company and Boreas Research Corporation ("Boreas”), a related party, which filed provisional patent application number 61/207,430, entitled “Framed Wind Power System for Vertical Wind Towers and Other Vertical Structures“ with the United States Patent and Trademark Office on February 13, 2009; ● effected the stock split described above on March 24, 2010; and ● conducted the private placement and sale of the restricted shares and warrants described above on March 31, 2010. On April 22, 2010, the Company became a wholly-owned subsidiary of First National when shareholders of our Predecessor Company contributed all of their shares to First National and received shares of our Pavana common stock in return so that their beneficial interests remained unchanged. As a result of the foregoing, the Company plans to engage in business in the Republic of India in partnership with a joint venture partner with renewable energy operations, contacts and personnel, and holds an exclusive, territorial 25 year license for the Republic of India received from Boreas, a research company affiliated with First National that has developed a technology that maximizes the energy productivity of existing wind turbines by capturing energy that flows through and underneath existing wind turbine systems. The consideration due from the Company to Boreas for the license is a cash payment of $600,000 ($60,000 of which was paid on November 8, 2010), and a future royalty equal to 5% of the Company’s “EBITDA” (earnings before interest, taxes, depreciation and amortization). The Company contemplates that it will in the future sublicense or contribute its rights and obligations under this technology license to a newly formed private limited company in India, which will be capitalized by and administered jointly with the joint venture partner. 3 It is anticipated that the joint venture company will market bundled services for construction, maintenance and operation of “wind parks” in India employing non-polluting and renewable wind energy to generate electricity and to market and sell the electricity generated by these facilities to wholesale purchasers, with the supplemental wind energy generator (“SWEG”) systems that will incorporate the Company’s sublicensed or assigned technology to be included in such service offerings. The Company has identified and is in the preliminary stages of selecting among several prominent industrial companies in India for the purpose of negotiating a joint venture agreement to carry out a joint venture enterprise as described above. As of the date of this Prospectus, the Company does not yet have any operations or revenues, and our auditors have raised substantial doubt about our ability to continue as a going concern. Our Competitive Strengths With a strong joint venture partner and sufficient capital, we believe we could be positioned to compete successfully in the wind energy market in India due to the following strengths we would possess as a result: ● A world-class industry partner with extraordinary experience in designing, constructing and maintaining power delivery systems in the targeted market. ● Strong early intellectual property position covering our proprietary supplementary power generation systems, ●
